OPINION — AG — QUESTION: "WHAT IS THE LEGAL AFFECT OF THE CONFLICT OF INTEREST PROVISIONS OF SENATE BILL NO. 333 TO A PORT AUTHORITY AND SPECIFICALLY DOES A HOME ON A RELATIVELY LARGE TRACT OF LAND WITHIN THE FIVE MILE LIMIT CONSTITUTE A "RESIDENCE" WITHIN THE MEANING OF THE EXCLUSIONARY PROVISION SET FORTH IN SAID ACT?" — THE STATUTE CLEARLY PROVIDES THAT IF A MEMBER OF THE PORT AUTHORITY POSSESSES THE ABOVE DESCRIBED CONFLICTS OF INTEREST, THAN SUCH MEMBER `SHALL NOT SERVE AS SUCH,' `SHALL BE SUBJECT TO REMOVAL' OR SHALL `SUBJECTED TO REMOVAL' FROM MEMBERSHIP ON THE PORT AUTHORITY. THE LEGISLATIVE INTENT IS CLEARLY EXPRESSED; THAT IS, A MEMBER OF THE PORT AUTHORITY SHOULD BE IN A POSITION TO DEVOTE HIS SERVICES TO THE AUTHORITY AND TO THE PUBLIC WITHOUT HIS OFFICIAL ACTS BEING INFLUENCED BY ANY PERSONAL INTEREST HE MAY HAVE IN THE MATTER, OR ANY PERSONAL GAIN HE MAY DERIVE THEREFROM.